DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 11, 12, 14 and 15 include recitations to two fluid passages.  This is new matter.  Figure 1, being a cross-section could suggest an annular outlet being cutoff such that it appears to be one on each side in the cross-section.  Moreover, the written description only refers to the outlet 34 in the singular.  Thus, the specification at the time of filing is bare of support for two fluid passages.  Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the “tapered portion can be inserted into the tapered conical hole . . . .”  The phrase “can be” infers an option, which creates a lack of clarity in the claim.  If Applicant desires mere capability, Examiner suggests using the phrase “capable of being” or similar language.  Appropriate correction required.
Claims 13 and 16 each recite the limitation "the two portions" in Line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A).
(Claims 1, 4, 5, 9 and 10) Katsumata discloses a main shaft (for a rotating tool) having a tool-seating check function (Fig. 1; Translation ¶¶ 0016-0017, 0019).  The main shaft includes a rotating tool (Translation ¶ 0002) held in a tool holder (7).  The tool holder (7) includes a rearwardly extending male tapered portion (6).  The tool holder being rotated by the main shaft (Translation ¶ 0001).  While claim 1 is directed to a main shaft for a rotating tool in the preamble, the claim positively sets forth a combination of the main shaft, a rotatable tool and a tool holder.   A hollow main shaft (3), which is mounted in a ram (2) to undergo rotation about an axis, has a tapered conical surface defining a tapered conical hole (6) is formed in a tip portion of said of the hollow main shaft (Figs. 1, 2).  The hollow main shaft circular conical hole (6) has a shape that corresponds to the shape of the male tapered portion (7) so that the male tapered portion is capable of being inserted into the tapered conical hole (6) and seated on the tapered conical surface (Figs. 1, 2).  The hollow main shaft having a collet chuck mechanism (5) movable along the axis in a frontward direction to releasably engage with the tool holder.  The hollow main shaft has a fluid passage (13-15) through which fluid flows to detect that the male tapered portion is properly attached to the circular conical hole (Translation ¶¶ 0016-0018).  An opening (visible in both Figs. 1 & 2) is located rearward of the tapered conical surface in a cylindrical portion of the main hollow shaft so that fluid exiting the opening is capable of colliding with the male tapered portions and flows frontward through a second clearance between the male tapered portion and the tapered conical surface during insertion of the male tapered portion and the tapered conical surface into the circular conical hole (Figs. 1, 2; Translation ¶ 0016).  The opening is an outlet at the end of a portion of the fluid passage that 
Yoshimura et al. (“Yoshimura”) discloses a spring retaining space (15) provided in a rear portion of a hollow main shaft (4), disc springs (9) are retained in the spring retaining space (15) for moving a collet chuck mechanism (7) along an axis in a rearward direction via a draw bar (8; Fig. 1) to disengage the collet chuck mechanism from the tool holder (Fig. 1).  A fluid passage (15, 16) extends serially, without interruption, through the rear portion and then the first portion (Fig.1).  In the rear portion, the fluid passage extends in a lengthwise direction through a first clearance (15; Translation ¶ 0011) between the outer circumference of the disc springs (9) and a wall surface of the spring retaining space (15).  Then, the fluid passage extends in an outward direction orthogonal to the axis from an end of the first clearance through a wall of the hollow main shaft (upper portion of 16 extending perpendicular to the rotation axis of the spindle).  see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including use of known technique to improve similar devices in the same way).
(Claims 13 and 16)  The modified Katsumata main shaft includes a collet chuck mechanism that extends along the axis a distance less than the distance between the two portions of the fluid passage that extend in the outward and inward directions.  That is, the Katsumata reference shows the inward passage being axially forward of the collet chuck and the Yoshimura reference shows that the outward passage is axially rearward of the collet chuck.  As such, the modified device meets the claimed limitations.


Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A) further in view of Mello (US Patent No. 4,504,824).
The modified Katsumata device does not explicitly disclose two fluid passages being symmetrical with respect to the axis.
Mello discloses two fluid passages (24) being symmetrical with respect to the axis (Fig. 2).  At a time prior a person having ordinary skill in the art would have found it obvious to provide the main shaft disclosed in Katsumata with two fluid passages being symmetrical with respect to the axis as suggested by Mello in order to apply air pressure in a more uniform manner into the tapered conical hole.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.  Applicant argues primarily against the teaching reference of Yoshimura.  Applicant contends that one of ordinary skill would find that it is necessary to include the obliquely oriented inward passage disclosed in Yoshimura in place of the perpendicular inward passage disclosed in Katsumata.  Examiner disagrees.
Like the disclosed invention of the present application, the Yoshimura reference passageway contains three portions in the hollow shaft.  In particular, the three portions in the shaft are an outward portion (perpendicular to the axis), a portion parallel to the axis and the oblique portion.  Yet, the rejection is predicated upon a combination of references.  The Katsumata reference explicitly states that other fluid passage routes are possible based upon the operational parameters/use of the spindle.  Yoshimura discloses the fluid path being delivered to the area behind the conical opening for the tool holder (same area fluid is delivered to in Katsumata) in the manner claimed via a perpendicular portion.  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722